In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
      ___________________________

           No. 02-19-00155-CR
      ___________________________

  REGINA LYNNE ALFORD, Appellant

                     V.

          THE STATE OF TEXAS


On Appeal from Criminal District Court No. 3
           Tarrant County, Texas
        Trial Court No. 1490621D


Before Sudderth, C.J.; Womack and Wallach, JJ.
  Memorandum Opinion by Justice Womack
                          MEMORANDUM OPINION

                                I. INTRODUCTION

      Appellant Regina Lynne Alford appeals her conviction for retaliation against a

public servant. In one point, Alford argues that the trial court erred by denying her

motion to dismiss the charges because Texas Penal Code Section 36.06 (the

obstruction or retaliation statute) is facially unconstitutional and overbroad in

violation of the First Amendment. Tex. Penal Code. Ann. § 36.06. We affirm.

                                 II. BACKGROUND

      On January 12, 2016, Alford called the Fort Worth Police Department to

report an alleged burglary.    Specifically, Alford reported that she believed her

computer had been hacked, that sensitive information about her accounts had been

compromised, and that someone had entered her house and removed items. Officer

John Edward Collins of the Fort Worth Police Department responded to the

complaint. Collins said that when he encountered Alford at her residence, she was

“neat and clean,” but she was unable “to stay on topic” and was “flighty in her

communication.” Alford also powered her cellphone and computer off and on

multiple times, explaining that the devices were being hacked. While at Alford’s

house, Alford told Collins that burglars had been coming in through her back door,

but Collins investigated and found no damage to the back door and quickly concluded

that he saw no evidence of a crime having been committed. Given her conduct,

Collins grew concerned that Alford needed a mental-health professional to come and

                                         2
conduct a mental-health evaluation of her, so rather than creating a report for an

alleged burglary, Collins filled out an information report to be utilized by a mental-

health professional. When Collins left Alford’s residence, he called the Mental Health

Mental Retardation (MHMR) liaison and referred Alford to them.

      Later, and after MHMR had contacted Alford, Alford began to call the police

station and leave threatening voice messages or engage in threatening phone

conversations with numerous employees at the police department. In these profanity-

filled messages and calls, Alford repeatedly accused Collins of having falsely

“tag[ged]” her “with auditory and visual hallucinations.”      Alford also demanded

numerous times for someone to give her an explanation how an officer “who ha[d]

never laid eyes on” her could make such a determination. She expressed frustration

with not having received an adequate explanation and at detectives who had refused

to return her calls.1 During these calls, Alford also threatened to “kill a f[******]

cop,” “murder a cop,” and “rip [an officer’s] eyes out with” her bare hands. Alford

repeatedly said that she had “been pushed to the point [that she was] ready to pop a

cop,” that she was “pissed off enough to take a gun and murder a cop,” and that she

related to “that kid in Dallas who went off and killed five cops.” Alford’s ire seemed

especially directed at Collins, whom she specifically mentioned multiple times by

      1
        At trial, one officer testified that he had received over eighty voice messages
from Alford, and that often Alford “said the same thing” in these messages. Another
officer said that he had spent hours on the phone with Alford and had engaged in
more than thirty phone calls with her.


                                          3
name, including stating that if she “ever [saw] that b[****] and there [was] a knife

within arm’s reach, [she would] slit [Collins’s] throat for sharing [her] information.”

In another message where she referred to Collins, Alford said that she was “gonna kill

the motherf[*****]” and that she was “gonna hunt the b[****] down and kill him.”

          On March 9, 2017, possessing an arrest warrant, officers apprehended Alford.

Rather than arresting and taking her to jail, officers took Alford to John Peter Smith

Hospital for a mental-health evaluation. While at the hospital, an officer overheard

Alford tell the intake nurse that she wanted to “f[******] kill some cops,” and Alford

again referenced the shooting in Dallas in 2016 where several officers were shot and

killed.

          Eventually, the State charged Alford with two counts of retaliation; count one

alleged Alford had threatened to murder Collins, and count two alleged she had

threatened to murder Collins’s supervising officer. At trial, in addition to several

officers testifying about Alford’s interactions with the police, the State published

several of the phone calls and voice messages made by Alford wherein she threatened

to kill police officers, specifically Collins.

          The jury found Alford guilty of count one (retaliation against Collins) but not

guilty on count two (retaliation against Collins’s supervisor). After the punishment

phase of trial, the jury assessed punishment at forty-two months’ incarceration. The

trial court rendered judgment accordingly, and this appeal followed.



                                                 4
                                   III. DISCUSSION

      In one point, Alford argues that the trial court erred by denying her verbal

motion to dismiss because Section “36.06 is unconstitutionally overbroad in violation

of the First Amendment.” Alford specifically states that she is making an “as-written

or ‘facial’ challenge to the statute.” The State argues that Alford has failed to preserve

this issue for our review, or in the alternative, that Alford’s facial challenge to

Section 36.06 is without merit. We will address both of the State’s responses to

Alford’s sole point.

A. Preservation

      After the State closed, Alford verbally moved for a dismissal of the charges

arguing,

      I would also ask for a dismissal in that as applied in this manner, the State
      has not proven that they have not violated in the -- in this manner as
      applied her First Amendment rights and her rights under the Texas
      Constitution, Article 1, Section 8, right to free speech. And I can
      address that more closely with the Court if you would so like.
      [Emphases added.]

      The trial court denied the motion. The State argues that because Alford made

an “as applied” challenge to Section 36.06 at trial but now makes a facial challenge to

the statute, her argument on appeal does not comport with her argument made at

trial. Thus, the State argues, she has forfeited this complaint for our review.

      To preserve a complaint for our review, a party must have presented to the trial

court a timely request, objection, or motion stating the specific grounds, if not


                                            5
apparent from the context, for the desired ruling. Tex. R. App. P. 33.1(a)(1); Thomas v.

State, 505 S.W.3d 916, 924 (Tex. Crim. App. 2016). Further, the party must obtain an

express or implicit adverse trial-court ruling or object to the trial court’s refusal to

rule. Tex. R. App. P. 33.1(a)(2); Everitt v. State, 407 S.W.3d 259, 262–63 (Tex. Crim.

App. 2013).     Moreover, the complaint made on appeal must comport with the

complaint made in the trial court or the error is forfeited. Clark v. State, 365 S.W.3d

333, 339 (Tex. Crim. App. 2012); Lovill v. State, 319 S.W.3d 687, 691–92 (Tex. Crim.

App. 2009) (“A complaint will not be preserved if the legal basis of the complaint

raised on appeal varies from the complaint made at trial.”); Pena v. State, 285 S.W.3d

459, 464 (Tex. Crim. App. 2009) (“Whether a party’s particular complaint is preserved

depends on whether the complaint on appeal comports with the complaint made at

trial.”). To determine whether the complaint on appeal conforms to that made at

trial, we consider the context in which the complaint was made and the parties’ shared

understanding at that time. Clark, 365 S.W.3d at 339; Resendez v. State, 306 S.W.3d

308, 313 (Tex. Crim. App. 2009); Pena, 285 S.W.3d at 464. And “a defendant may not

raise for the first time on appeal a facial challenge to the constitutionality of a statute.”

Karenev v. State, 281 S.W.3d 428, 434 (Tex. Crim. App. 2009).

       Here, we agree with the State that it is arguable that Alford’s complaint at trial

was an as-applied challenge to the constitutionality of Section 36.06 and not a facial

challenge. These are different arguments. A claim that a statute is unconstitutional

on its face is a claim that the statute, by its terms, always operates unconstitutionally.

                                             6
Gillenwaters v. State, 205 S.W.3d 534, 536 n.2 (Tex. Crim. App. 2006). On the other

hand, a claim that a statute is unconstitutional “as applied” is a claim that the statute

operates unconstitutionally with respect to the defendant because of her particular

circumstances. Id. at 536 n.3. In her verbal motion to dismiss to the trial court,

Alford mentioned “as applied” twice, with one instance referring to that statute’s

application to “her,” but she never mentioned that Section 36.06 was unconstitutional

on its face. Thus, it is likely she has forfeited this complaint for our review because

her complaint at trial does not comport with her complaint on appeal, and she could

not bring her facial challenge to Section 36.06 for the first time on appeal. See Clark,

365 S.W.3d at 339; Karenev, 281 S.W.3d at 434.

B. The Constitutionality of Section 36.06

      But even assuming that Alford has preserved this issue for our review, we agree

with the State that Alford’s overbreadth, facial challenge fails.2 Alford’s contention is


      2
         A First Amendment overbreadth challenge operates differently than other
facial constitutional challenges. Generally, a facial challenge to the constitutionality of
a statute must fail if it does not show that the statute, by its terms, always operates
unconstitutionally. Gillenwaters, 205 S.W.3d at 536 n.2. And as a general principle, a
defendant does not have standing to challenge a statute on the ground that it may be
unconstitutionally applied to the conduct of others. State v. Johnson, 475 S.W.3d 860,
864 (Tex. Crim. App. 2015) (first citing Cty. Court of Ulster, N.Y. v. Allen, 442 U.S. 140,
155, 99 S. Ct. 2213, 2223 (1979); and then Broadrick v. Oklahoma, 413 U.S. 601, 610,
93 S. Ct. 2908, 2914 (1973)). But the First Amendment’s overbreadth doctrine allows
a court to declare a law unconstitutional on its face “even if it may have some
legitimate application and even if the parties before the court were not engaged in
activity protected by the First Amendment.” Id. at 864–65 (first citing United States v.
Stevens, 559 U.S. 460, 473, 130 S. Ct. 1577, 1587 (2010); and then Sabri v. United States,
541 U.S. 600, 609–10, 124 S. Ct. 1941, 1948–49 (2004)).

                                            7
that Section 36.063 is a content-based restriction on speech, is subject to a strict-

scrutiny analysis, forbids protected speech, and fails strict scrutiny. We disagree.

      We review a constitutional challenge de novo as a question of law, and we

presume that the statute is valid and that the legislature has not acted unreasonably or

arbitrarily. Goyzueta v. State, 266 S.W.3d 126, 130 (Tex. App.—Fort Worth 2008, no

pet.). And as the accused, Alford bears the burden to establish the statute’s

unconstitutionality. Id.

      The First Amendment protects the freedom of speech and applies to the states

by virtue of the Fourteenth Amendment. U.S. Const. amends. I (“Congress shall

make no law . . . abridging the freedom of speech.”), XIV; W. Va. Bd. of Educ. v.

Barnette, 319 U.S. 624, 638–39, 63 S. Ct. 1178, 1185–86 (1943). The protection of free

speech includes the “free communication and receipt of ideas, opinions, and

information.” Scott v. State, 322 S.W.3d 662, 668 (Tex. Crim. App. 2010) (first citing


      3
       Section 36.06(a) states:

      (a) A person commits an offense if the person intentionally or knowingly
          harms or threatens to harm another by an unlawful act:

             (1) in retaliation for or on account of the service or status of another as
                 a:

                    (A) public servant, witness, prospective witness, or informant; or

                    (B) person who has reported or who the actor knows intends to
                        report the occurrence of a crime[.]

Tex. Penal Code Ann. § 36.06(a).

                                            8
Red Lion Broad. Co. v. F.C.C., 395 U.S. 367, 390, 89 S. Ct. 1794, 1806 (1969); and then

Chaplinsky v. New Hampshire, 315 U.S. 568, 571–72, 62 S. Ct. 766, 769–70 (1942))

abrogated on other grounds by Wilson v. State, 448 S.W.3d 418 (Tex. Crim. App. 2014). But

the guarantee of free speech is not absolute, and the State “may lawfully proscribe

communicative conduct that invades the substantial privacy interests of another in an

essentially intolerable manner.” Id. at 668–69 (citing Cohen v. California, 403 U.S. 15,

21, 91 S. Ct. 1780, 1786 (1971)).

      Several of our sister courts have already held that Section 36.06 is facially

constitutional and is not a content-based restriction on speech. Ex parte Eribarne,

525 S.W.3d 784, 785 (Tex. App.—Beaumont 2017, pet. ref’d); In re C.B.L., No. 08-00-

00116-CV, 2001 WL 282761, at *1 (Tex. App.—El Paso Mar. 22, 2001, no pet.) (not

designated for publication); Webb v. State, 991 S.W.2d 408, 413–17 (Tex. App.—

Houston [14th Dist.] 1999, pet. ref’d); Puckett v. State, 801 S.W.2d 188, 192 (Tex.

App.—Houston [14th Dist.] 1990, pet. ref’d); see also Jacobs v. State, 903 S.W.2d 848,

851 (Tex. App.—Texarkana 1995, pet. ref’d) (holding that retaliation statute not

unconstitutional as applied to Jacobs). In Puckett, the defendant threatened a police

officer who arrested him, telling him he would kill him when he got out of jail.

801 S.W.2d at 190. Noting that the Court of Criminal Appeals has expressed that a

central purpose of Section 36.06 is to encourage a certain class of citizens to perform

vital public duties without fear of retribution, the Puckett court reasoned that

Section 36.06 “on its face . . . neither abridges constitutionally protected speech nor

                                           9
inhibits an individual’s right to petition for redress of grievances.” Id. at 193 (citing

Doyle v. State, 661 S.W.2d 726, 729 (Tex. Crim. App. 1983) (per curiam)). The Puckett

court held that the appellant’s contention that Section 36.06 was unconstitutional on

its face was without merit.

      Following Puckett and addressing a facial, overbreadth challenge, the same court

of appeals again held that Section 36.06 implicates no First Amendment protections:

      By its terms, the statute punishes only those individuals who
      intentionally or knowingly harm or threaten to harm another person by
      an unlawful act. See Tex. Penal Code Ann. § 36.06. A threat is not
      protected speech. See Watts v. United States, 394 U.S. 705, 707–08,
      89 S. Ct. 1399[, 1401] (1969) [(per curiam)]. The overbreadth doctrine is
      based on the principle that “a governmental purpose to control or
      prevent activities constitutionally subject to regulation may not be
      achieved by means which sweep unnecessarily broadly and thereby
      invade the area of protected freedoms.” Gholson v. State, 667 S.W.2d 168,
      172 (Tex. App.—Houston [14th Dist.] 1983, pet. ref’d). The statute
      punishes only threatening speech and does not reach a substantial
      amount of constitutionally protected conduct. See Blanco v. State,
      761 S.W.2d 38, 40 (Tex. App.—Houston [14th Dist.] 1988, no pet.).
      Because section 36.06 regulates only threatening speech, it does not
      infringe into an area of constitutionally protected freedoms.

Webb, 991 S.W.2d at 415.

      Following Webb, the Court of Appeals in Beaumont concluded that “[b]ecause

the statute punishes conduct rather than the content of speech alone and bears a

rational relationship to the State’s legitimate and compelling interest in protecting

public servants from harm,” strict scrutiny did not apply to Section 36.06. Eribarne,

525 S.W.3d at 785. Further, the Eribarne court held that, given the presumption that



                                           10
the statute is valid, “the Legislature did not act arbitrarily or unreasonably in enacting”

Section 36.06. Id.

      We agree with the analysis of our sister courts of appeals in Puckett, Webb, and

Eribarne and conclude that Section 36.06 is not content-based, does not implicate First

Amendment protections, and is not unconstitutionally overbroad on its face. Thus,

the trial court did not err by denying Alford’s motion to dismiss predicated on a

constitutional challenge to Section 36.06, and we overrule her sole point.

                                   IV. CONCLUSION

      Having overruled Alford’s sole point on appeal, we affirm the trial court’s

judgment.


                                                       /s/ Dana Womack

                                                       Dana Womack
                                                       Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: July 15, 2021




                                            11